--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT

     THIS AGREEMENT is entered into as of this 4th day of May, 2011 by and
between Global Green Solutions Inc., a Nevada corporation (the “Company”) and
Folaria Management Limited, of Gr. Xenopoulou 17, P.C. 3106, Limassol, Cyprus
(“the Subscriber”).

RECITALS:

     WHEREAS, the Subscriber has provided capital of US $45,455 and was issued a
promissory note or notes by the Company, and is further owed accrued interest
thereto in the amount of US $11,407 whereby the Company is indebted to the
Subscriber in the aggregate amount of US $56,862 as at November 30, 2010 for
certain capital received from the Subscriber, and accrued interest on unpaid
amounts due to the Subscriber thereunder; and

     WHEREAS the Subscriber is owed US $297,822 in unpaid consulting fees and an
aggregate $51,316 in unpaid expenses due to the Subscriber (US $45,366) and its
affiliate, Sigma Consult bvba (US $5,950), as at November 30, 2010; and

     WHEREAS, the Subscriber has agreed to forgive the accrued interest owed of
US $11,407 and to forego further interest on any capital balances outstanding,
to forgive the consulting fees owed of US $297,822, and to terminate the
consulting agreement between the Company and the Subscriber effective November
30, 2010; and

     WHEREAS, the Company and the Subscriber acknowledge that the aggregate
amount of US $96,771 is due and owing the Subscriber (the “Debt”); and

     WHEREAS, the Subscriber has agreed to accept restricted common shares of
the Company in exchange for the Debt and

     WHEREAS, the Company agrees to issue to the Subscriber 645,140 shares of
its restricted common stock (the “Shares”) as full and complete satisfaction of
the Debt, pursuant to Global Green Solutions Inc. Board of Directors authorized
resolution dated February 21, 2011.

AGREEMENT

     1. The Company shall settle the Debt effective as at November 30, 2010 and
issue the Subscriber 645,140 restricted common shares in full and complete
satisfaction of the Debt.

Initials: “MES”

“JDF”

--------------------------------------------------------------------------------

-2-

Settlement Agreement dated the 4th day of May, 2011 by and between
Global Green Solutions Inc. and Folaria Management Limited

     2. The Subscriber agrees to accept the issuance and delivery of 645,140
Shares in full settlement and satisfaction of the Debt, and upon receipt of the
Shares hereby agrees that the Debt shall be deemed satisfied in full and hereby
releases and forever discharges the Company, and its officers, directors,
employees, and agents from any and all causes of action whether known or
unknown, debts, sums of money, claims and demands whatsoever, in law or in
equity, related to the Debt, which the Subscriber now or hereafter can, shall or
may have.

     3. The Subscriber is aware that the Shares are not being registered under
the Securities Act of 1933, as amended (the “Securities Act”). The Subscriber
understands that the Shares are being issued in reliance on the exemption from
registration provided by Section 4(2) thereunder. The Subscriber understands
that it may be required to bear the economic risk of this investment for an
indefinite period of time because there is currently a limited trading market
for the Shares and the Shares cannot be resold or otherwise transferred unless
applicable federal and state securities laws are complied with or exemptions
therefrom are available.

     4. The Subscriber represents and warrants that the Shares are being
acquired solely for the Subscriber’s own account, for investment purposes only,
and not with a view to or in connection with, any resale or distribution. The
Subscriber understands that the Shares are nontransferable unless those shares
are registered under the Securities Act and under any applicable state
securities law or an opinion of counsel satisfactory to the Company is delivered
to the Company to the effect that any proposed disposition of those shares will
not violate the registration requirements of the Securities Act and any
applicable state securities laws. The Subscriber further understands that the
Company has no obligations to register the Shares under the Securities Act or to
register or qualify the Shares for sale under any state securities laws, or to
take any other action, through the establishment of exemption(s) or otherwise,
to permit the transfer thereof.

     5. The Subscriber has had an opportunity to ask questions of and received
answers from the officers, directors and employees of the Company or a person or
persons acting on its or their behalf, concerning the financial position of the
Company. The Subscriber has reviewed such other information regarding the
acquisition of the Shares as the Subscriber has (in consultation with such
advisors as the Subscriber has deemed appropriate) determined to be necessary or
appropriate in the circumstances.

Initials: “MES”

“JDF”

--------------------------------------------------------------------------------

-3-

Settlement Agreement dated the 4th day of May, 2011 by and between
Global Green Solutions Inc. and Folaria Management Limited

     6. The Subscriber agrees and acknowledges that it is not purchasing the
Shares as a result of any “general solicitation or general advertising” (as such
term is defined in the Securities Act of 1933 or the rules promulgated
thereunder), including any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, or any seminar or meeting where the attendees have been
invited by general solicitation or general advertising.

     7. This Settlement Agreement shall be effective as of November 30, 2010
with a contemplated closing and issue date of the Shares on or about May 10,
2011, and shall be binding upon and inure to the benefit of the parties hereto
and their respective assigns and successors.

     8. This Agreement contains the entire understanding among the parties
related in any way to the subject matter hereof and supersedes any prior
understandings or written or oral agreements among them respecting the within
subject matter.

     9. The Parties shall execute and deliver after the date hereof, without
additional consideration, such further assurances, instruments and documents,
and to take such further actions, as may be reasonably requested in order to
fulfill the intent of this Agreement and the transactions contemplated hereby.

  GLOBAL GREEN SOLUTIONS INC.        By: “M. Elden Schorn”     Elden Schorn,
Director                 FOLARIA MANAGEMENT LIMITED        By: “J. D. Frater”  
  J. Douglas Frater, President


--------------------------------------------------------------------------------